A motion to dismiss has been filed in this cause for the reason that the certificate of the court clerk does not purport to present a transcript of the record.
We are of the opinion that the case must be dismissed under the rule announced many times by this court. See Wade v. Mitchell, 14 Okla. 168, 79 P. 95; Champion Oil Co. v. Burke,90 Okla. 33, 215 P. 756. It is true the clerk certified that it is a full, true, correct, and complete copy of certain instruments, and sets out ten instruments.
The court cannot presume, or judicially know, that this is all of record unless the clerk's certificate is attached to the transcript stating that it is all of the record. The very purpose of the certificate is to satisfy this court that there are no other pleadings of record than those included in the transcript.
The appeal is therefore dismissed.
McNEILL, C. J., OSBORN, V. C. J., and RILEY, BAYLESS, BUSBY, and GIBSON, JJ., concur. WELCH, PHELPS, and CORN, JJ., absent. *Page 353 
 OKLAHOMA REPORTS
VOLUME CLXXIX-B CASES DETERMINED IN THE SUPREME COURT OF THE State of Oklahoma                         March-May, 1937                  HOWARD PARKER, State Reporter                  HARLOW PUBLISHING CORPORATION OKLAHOMA CITY, OKLAHOMA *Page 354 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 355